             Case 1:19-cv-00036 Document 1 Filed 01/07/19 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA


D’AQUILA ADVISORS LLC
4300 Marsh Landing Blvd. Suite 201
Jacksonville Beach, FL 32250

Plaintiff,
                                           Case No.:
       vs.
KIRSTJEN M. NIELSEN, Secretary             COMPLAINT
of Homeland Security
Washington, DC 20528

L.FRANCIS CISSNA, Director of the United
States Citizenship and
Immigration Services
20 Massachusetts Avenue, N.W.
Washington, DC 20529

KATHY BARAN, Director of the United
States Citizenship and Immigration
Services’ California Service Center
24000 Avila Rd
Laguna Niguel, CA 92677

             Defendants.
                Case 1:19-cv-00036 Document 1 Filed 01/07/19 Page 2 of 7



1                                     COMPLAINT
2
                              DESCRIPTION OF ACTION
3

4
           1. This complaint is brought by D’AQUILLA ADVISORS LLC against the
5
     Defendants to compel a decision on its Motion to Reconsider and Reopen the
6

7    rejection of its Petition for Nonimmigrant upon behalf of Yuting Liu, which has
8
     been pending with the defendants for over four (4) months.
9

10

11
                                     JURISDICTION

12

13
           2. This being a civil action against the United States arising under the

14   Immigration and Nationality Act, 8 U.S.C. § 1101 et. seq., the Mandamus Act, 28
15
     U.S.C. § 1361, and the Administrative Procedure Act, 5 U.S.C. § 701 et seq., all
16
     laws of the United States, original jurisdiction over this matter is vested in this
17

18   Court by 28 U.S.C. § 1331.

19
                              DESCRIPTION OF PARTIES
20

21         3. The plaintiff, D’AQUILLA ADVISORS LLC is a Florida Limited
22
     Liability Company.
23

24

25



                                            -2–
                Case 1:19-cv-00036 Document 1 Filed 01/07/19 Page 3 of 7



1          5. The defendant, KIRSTJEN M. NIELSEN, is the Secretary of Homeland
2
     Security, and as such has the authority to adjudicate applications for adjustment of
3
     status (Form I-485). She resides for official purposes in the District of Columbia.
4

5
            6. The defendant, L. FRANCIS CISSNA, is the Director of the United
6
     States Citizenship and Immigration Services (USCIS), the agency within the
7

8    Department of Homeland Security which adjudicates motions to reconsider and

9    reopen. He resides for official purposes in the District of Columbia.
10
           7. The defendant, KATHY BARAN, is the Director of the USCIS’s
11

12   California Service Center where D’AQUILLA ADVISORS LLC’s motion to

13   reopen and reconsider is currently pending, and has immediate responsibility for its
14
     adjudication. She resides for official purposes in the State of California.
15

16

17                   BRIEF STATEMENT OF RELEVANT FACTS
18

19          8. On April 2, 2018, D’AQUILLA ADVISORS LLC caused to be delivered
20
     to the USCIS’s California Service Center a petition for nonimmigrant worker
21
     (Form I-129) upon behalf of YUTING LIU, seeking to classify Ms. Liu as an H=-
22

23   1B nonimmigrant pursuant to 8 U.S.C. § 1101(a)(15)(H)(i)(B) on the grounds that

24   it was offering her a job in a specialty occupation. The petition also requested that
25
     her nonimmigrant status be changed to H-1B.

                                              -3–
                Case 1:19-cv-00036 Document 1 Filed 01/07/19 Page 4 of 7



1          9. The USCIS at that time time stamped that petition as having been filed on
2
     April 2, 2018, although subsequently a line was drawn through that stamp.
3
           9. Thereafter, this petition, was returned to D’AQUILLA ADVISORS
4

5    LLC’s with the indication that it had been “rejected” on July 12, 2018.
6
           10. The rejection notice was assigned number CMN 1900024328 by the
7
     USCIS.
8

9
           11. On August 13, 2018 D’AQUILLA ADVISORS LLC filed with the

10   USCIS a timely motion to reconsider and reopen the USCIS’s decision rejecting
11
     this petition, which was duly accepted for filing and assigned, File No.
12
     WAC1890364766.
13

14         12. As of today no action has been taken on this motion.

15

16                                       COUNT I
17

18
           13. Defendant KIRSTJEN M. NIELSEN, Secretary of Homeland Security,
19
     Defendant L. FRANCIS CISSNA, Director of the United States Citizenship and
20

21   Immigration Services, and Defendant KATHY BARAN, Director of the United

22   States Citizenship and Immigration Services’ California Service Center, are each
23
     and all officers or employees of the United States and the indicated agency.
24

25



                                             -4–
                 Case 1:19-cv-00036 Document 1 Filed 01/07/19 Page 5 of 7



1          14. Defendant KIRSTJEN M. NIELSEN, Secretary of Homeland Security,
2
     Defendant L. FRANCIS CISSNA, Director of the United States Citizenship and
3
     Immigration Services, and Defendant KATHY BARAN, Director of the United
4

5    States Citizenship and Immigration Services’ California Service Center, each and
6
     all owe a duty to the Plaintiff D’AQUILLA ADVISORS LLC to adjudicate its I-
7
     485 within a reasonable period of time. 5 U.S.C. § 555(b) ("With due regard for the
8

9
     convenience and necessity of the parties or their representatives and within a

10   reasonable time, each agency shall proceed to conclude a matter presented to it.").
11
           15. The USCIS has stated on various occasions that it generally requires 90
12
     days to adjudicate a motion to reopen or reconsider.
13

14         16. The USCIS has the authority to approve approximately 85,000 new H-

15   1B visas each fiscal year.
16
           17. Inasmuch as numerous H-1B petitions which were accepted for filing
17
     have yet to be adjudicated, it is apparent that the USCIS has yet to issue 85,000
18

19   new H-1B visas in the fiscal year 2018-2019 for which D’AQUILLA ADVISORS

20   LLC’s petition was filed.
21
           18. It is unknown when exactly the USCIS will exhaust these petitions, but it
22
     is not unlikely to be relatively soon.
23

24         19. After the USCIS has issued all 85,000 new H-1B visas for fiscal year
25
     2018-2019 it will undoubtedly take the position that it is statutorily barred from

                                              -5–
                Case 1:19-cv-00036 Document 1 Filed 01/07/19 Page 6 of 7



1    issuing more and that any right which D’AQUILLA ADVISORS LLC has to
2
     adjudication of its motion to reconsider or reopen is moot.
3
           20. Accordingly, it is urgent that D’AQUILLA ADVISORS LLC’s petition
4

5    be adjudicated as soon as reasonably possible to avoid being mooted.
6
           21. The over four (months) years in which this motion has been pending
7
     with Defendant KIRSTJEN M. NIELSEN, Secretary of Homeland Security,
8

9
     Defendant L. FRANCIS CISSNA, Director of the United States Citizenship and

10   Immigration Services, and Defendant KATHY BARAN, Director of the United
11
     States Citizenship and Immigration Services’ California Service Center, is well
12
     beyond that which these officers or employees reasonably require to adjudicate it.
13

14         22. This Court has authority under 28 U.S.C. § 1361 to compel an officer or
15
     employee of the United States to perform a duty owed to the Plaintiffs.
16

17         23. This Court also has authority under 5 U.S.C. § 706(1) to compel agency
18
     action unlawfully withheld or unreasonably delayed.
19

20                                RELIEF REQUESTED

21
           WHEREFORE it is respectfully requested that the Court compel Defendants
22

23   KIRSTJEN M. NIELSEN, Secretary of Homeland Security, L. FRANCIS

24   CISSNA, Director of the United States Citizenship and Immigration Services, and
25
     KATHY BARAN, Director of the United States Citizenship and Immigration

                                             -6–
                Case 1:19-cv-00036 Document 1 Filed 01/07/19 Page 7 of 7



1    Services’ California Service Center, to adjudicate D’AQUILLA ADVISORS LLC
2
     motion to reopen and reconsider in no more than 30 days from the date of the
3
     Court's order, and to take such other action as it deems appropriate.
4

5
     Respectfully submitted,
6

7    Dated this 7th day of January , 2019
8
                                               /s/ Michael E. Piston
9                                              Michael E. Piston MI0002
                                               Attorney for the Plaintiff
10                                             225 Broadway, Suite 307
                                               New York, NY, 10007
11                                              Ph: 646-845-9895
                                               Fax: 206-770-6350
12                                             Email: michaelpiston4@gmail.com
13

14

15

16

17

18

19

20

21

22

23

24

25



                                             -7–
